Citation Nr: 0821800	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  08-05 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Acquaintance 


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 RO decision, which 
denied a claim for service connection for a low back 
condition.

In May 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

In June 2008, the accredited representative's motion to 
advance the veteran's claim on the Board's docket was 
granted.  See 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claim so that he is afforded every 
possible consideration.

The veteran alleges that he currently has a low back 
condition as a result of falling off of an obstacle course 
during training and being hit by a tank during active duty.  
See veteran's statement, July 2006.  

The Board notes that the claims folder contains a July 2006 
VA examination report.  In this examination report, the 
examiner noted the veteran's account of in-service injuries 
to his back.  As the veteran's service medical records were 
found to be fire-related, the examiner had no access to any 
possible in-service treatment records for such alleged 
injuries.  The examiner concluded that he was unable to offer 
an opinion regarding the veteran's alleged low back condition 
and any possible relation to service, as such knowledge was 
not available in the medical literature and any opinion would 
be speculative.  The examiner also stated that he obtained no 
x-ray reports, due to the fact that any possible back 
condition could not be related to service without resorting 
to mere speculation.   

The Board is sympathetic to the difficulties of rendering a 
medical opinion in this case, given the absence of service 
medical records and the length of time that has passed since 
service.  However, as noted above, the veteran has asserted 
that his claimed back condition is due, in part, to being 
struck by a tank in service.  The Board notes that the 
veteran's description of this event is consistent with the 
circumstances, hardships, or conditions of his combat 
service.  Thus, under 38 U.S.C.A. § 1154(b) (West 2002), his 
description is presumed credible.

Furthermore, although the veteran is not competent to render 
a medical opinion or diagnosis, he is competent to offer a 
description of the symptoms he experienced in his back at the 
time of the reported injury, and to describe a continuity of 
symptoms since service.  Thus, his lay reports satisfy the 
criteria of McClendon v. Nicholson, 20 Vet. App. 79 (2006), 
wherein the United States Court of Appeals for Veterans 
Claims (Court) stressed that the criteria for obtaining a VA 
examination is a low threshold.  

For these reasons, and in light of the fact that VA has a 
heightened duty to assist in cases involving fire-related 
service medical records, the Board finds that the necessity 
for another examination is shown for the proper assessment of 
the veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  
Therefore, this issue must be remanded in order to schedule 
the veteran for another VA examination to determine whether 
he has a current low back condition that was incurred in or 
aggravated by his active duty.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  

In addition, the Board notes that the veteran indicated at 
the May 2008 Travel Board hearing that he had previously 
discussed his back condition with a private physician in 
Massachusetts.  VA has an obligation under the Veterans 
Claims Assistance Act (VCAA) to assist claimants in obtaining 
evidence, to include relevant records from private medical 
care providers.  38 C.F.R. § 3.159 (2007).  Therefore, an 
attempt should be made to locate any possible outstanding 
private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.	Send to the veteran a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to 
enable the RO to obtain any additional 
pertinent evidence not currently of 
record, to specifically include any 
possible treatment records relating to 
his back from the private physician in 
Massachusetts referred to in the May 
2008 Travel Board hearing transcript.  
The RO should also invite the veteran 
to submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. Associate any 
records received, including negative 
responses, with the claims file.

2.	Schedule the veteran for an appropriate 
VA examination for his back.  All 
necessary diagnostic tests and x-ray 
examinations should be completed.  The 
claims file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed.  The examiner should be 
advised that the veteran's description 
of events as they occurred during the 
course of combat should be presumed 
credible.

After reviewing the file, the examiner 
should render an opinion as to whether 
the veteran has a current back 
condition.  If so, an opinion should be 
provided as to whether it is at least 
as likely as not that the veteran's 
current back condition was incurred in 
or aggravated by a disease or injury in 
service.  
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the December 2007 
statement of the case (SOC).  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, he 
should be provided a supplemental 
statement of the case (SSOC), which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further 
review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court or additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




